Case: 2:99-cr-00104-JLG-NMK Doc #: 344 Filed: 02/03/21 Page: 1 of 5 PAGEID #: 3295



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

United States of America

      v.                                    Case No. 2:99-cr-104-2

Noah Beverly

                              OPINION AND ORDER
      Defendant was convicted by a jury on one count of conspiracy
to commit bank robbery in violation of 18 U.S.C. §371, two counts
of armed bank robbery in violation of 18 U.S.C. §2113(a) and (d),
and two counts of using and carrying a firearm during and in
relation to a crime of violence in violation of 18 U.S.C. §924(c).
By judgment entered on May 15, 2000, defendant was sentenced to a
term of incarceration of 60 months on the conspiracy count and 144
months on the two bank robbery counts, to run concurrently, and to
a total consecutive term of 300 months on the firearm counts.
      On    July   29,   2019,    defendant     submitted     a    request    for
compassionate release to the warden. On August 10, 2020, defendant
filed a brief motion for compassionate release pursuant to 18
U.S.C. §3582(c)(1)(A)(i), as amended by the First Step Act of 2018.
Defendant stated that he was still waiting for a response from the
Bureau of Prisons (“BOP”) on his earlier request.                 See Doc. 319.
On September 4, 2020, defendant provided a copy of the formal
request for compassionate release which he made to the BOP.                   See
Doc. 322.     On December 31, 2020, appointed counsel filed a motion
for a sentence reduction on defendant’s behalf.                   Doc. 337.    On
January 29, 2021, the government filed a response to the motions.
See Doc. 343. The government conceded that defendant has exhausted
his administrative remedies, and indicated that the government does
not oppose the motions for compassionate release.
Case: 2:99-cr-00104-JLG-NMK Doc #: 344 Filed: 02/03/21 Page: 2 of 5 PAGEID #: 3296



       Under 18 U.S.C.       §3582(c)(1)(A)(i), the court can reduce a
sentence      under     §3582(c)(1)(A)            if    the   court      finds     that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).            District courts have full discretion
to   define    what    constitutes      an       “extraordinary    and    compelling”
reason.      See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
Nov. 20, 2020). The court must also consider the factors set forth
in 18 U.S.C. §3553(a) to the extent that they are applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term    of    imprisonment[.]”           §3582(c)(1)(A).            The    grant     of
compassionate release is at the discretion of the court.                         United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
       Defendant contends that his age (he is 71 years old) and his
numerous medical conditions constitute extraordinary and compelling
reasons for compassionate release in his case.                     On September 4,
2020,    defendant     provided     a    copy      of   the   formal     request    for
compassionate release which he made to the BOP.                   See Doc. 322.      In
this    request,      defendant    listed         numerous    medical     conditions,
including: malignant neoplasm of the prostate; malignant neoplasm
of the pancreas; malignant neoplasm of the liver; a cardiac
pacemaker;      elevated   prostate       specific       antigen   (PSA);     chronic
hepatitis      C;   Type   II     diabetes;         cardiac   arrhythmia;        atrial
fibrillation; benign essential hypertension; contracture of the
palmar fascia; presbyopia, and glaucoma.                 Defendant further stated
that although he had completed 28 days of radiation therapy for
prostate cancer, other recommended tests for conditions such as a
pancreatic mass and a lesion within the liver were not completed


                                             2
Case: 2:99-cr-00104-JLG-NMK Doc #: 344 Filed: 02/03/21 Page: 3 of 5 PAGEID #: 3297



due to his status as a prisoner.                   Defendant alleged that his
medical conditions required proper maintenance and monitoring which
was not always provided in a timely fashion.
       The government has indicated that it had received thousands of
pages of medical records from the BOP relating to defendant’s
medical conditions.           See Doc. 337.        The government agrees that
defendant’s multiple forms of cancer and other serious ailments
constitute an extraordinary and compelling reason to grant release.
Upon     review   of    defendant’s     motions,        the   court   finds       that
defendant’s medical conditions, viewed in conjunction with his age,
constitute an extraordinary and compelling reason warranting early
release.
       The court must also address the applicable §3553(a) factors.
The    offenses   in    this    case   were      serious.      According     to   the
presentence investigation report (“PSR”), the conspiracy in this
case spanned from March, 1994, through November, 1995.                   Defendant
participated in two of the robberies.                   In the robbery of the
National City Bank on May 12, 1995, which resulted in the theft of
$3,428, defendant stayed in the lobby and pointed a gun at the
tellers. During the May 18, 1995, robbery of the Security National
Bank and Trust, which resulted in a loss of $10,700, defendant
stayed near the main door of the bank with a revolver in his hand.
       The use of firearms during the bank robberies was also
serious.       Defendant was sentenced to a term incarceration of 5
years on the first §924(c) count and 20 years on the second §924(c)
count.    However, in the First Step Act, Congress re-evaluated what
would constitute an adequate penalty for multiple §924(c) counts.
Under    the    new    law,    defendant       would   have   received   a    5-year


                                           3
Case: 2:99-cr-00104-JLG-NMK Doc #: 344 Filed: 02/03/21 Page: 4 of 5 PAGEID #: 3298



consecutive     sentence       of   each        of    the    two    §924(c)   counts.
Considering Congress’s current view of the type of penalty which is
adequate to reflect the seriousness of §924(c) offenses, the
reduced sentence requested by defendant would be sufficient to
address the seriousness of the offenses for which defendant was
convicted.
      As to the history and characteristics of the defendant, at the
time of his convictions for the offenses in this case, defendant
was in Criminal History Category III.                    His prior record included
convictions for burglary, malicious entry, and first degree murder
stemming from a killing which occurred when the defendant and two
other persons robbed a business.                However, the PSR indicated that
defendant was previously determined to have borderline intelligence
and poor social judgment.             In his motion, defendant expressed
regret that he was easily influenced and let his friends tell him
what to do.    While incarcerated, he learned how to read and write.
He has also embraced Christianity.                   In a letter dated December 18,
2020, a fellow inmate noted that defendant is widely admired in the
institution for his willingness to lend a helping hand and for
volunteering for duty assignments.                    Upon his release, defendant
plans to reside with one of his daughters.
      The    court    concludes      that        a    reduced      sentence   would     be
sufficient     to    promote    respect         for    the   law,    to   provide   just
punishment, and to afford adequate deterrence.                            The shortened
sentence sought by defendant would also be sufficient to protect
the public from more crimes by the defendant.                              In light of
defendant’s age and his health conditions, his efforts towards
rehabilitation and his good conduct while in prison, he is unlikely
to engage in further criminal activity if he is released.                             The

                                            4
Case: 2:99-cr-00104-JLG-NMK Doc #: 344 Filed: 02/03/21 Page: 5 of 5 PAGEID #: 3299



government agrees that the §3553(a) factors do not militate against
release.    The court agrees and concludes that the §3553(a) factors
warrant granting defendant’s motion for a reduced sentence.
IV. Conclusion
      In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 319, 322 and 337) are granted.                  The
terms of incarceration previously imposed on Counts 1 and 6 through
9 of the indictment are hereby reduced to terms of time served.
The court orders that the defendant shall be released from custody.
This order is stayed for fourteen days from the date of this order
or from the date the defendant tests negative for COVID-19,
whichever is later, to facilitate the BOP’s procedure for placing
defendant in quarantine to protect the community from the potential
spread of COVID-19.       Once released, defendant will begin to serve
the three-year concurrent terms of supervised release previously
imposed in this case.
      Defendant is instructed that he must report to the probation
office in the federal judicial district where he is authorized to
reside within 72 hours of his release from imprisonment, unless the
probation officer instructs him to report to a different probation
office or within a different time frame.


Date: February 3, 2021                     s/James L. Graham
                                     James L. Graham
                                     United States District Judge




                                        5
